UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 FELICIA WALKER,

         Plaintiff,
                 v.                                            Civil Action No. 15-1005 (JDB)
 MASTER SECURITY COMPANY LLC,

         Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Felicia Walker sued her former employer, Master Security Company LLC, in D.C.

Superior Court under the D.C. Human Rights Act (DCHRA). After Master Security removed the

case, this Court remanded, finding that federal jurisdiction pursuant to Section 301 of the Labor

Management Relations Act (LMRA) did not exist. Walker v. Master Security Co., No. 15-1005,

2016 WL 544464 (D.D.C. Feb. 10, 2016). Specifically, removal under Section 301 was improper

because Walker’s state law claims were not founded on rights created by a collective bargaining

agreement (CBA) nor substantially dependent on a CBA. Rather, the CBA was raised only in a

defensive argument—an insufficient basis for finding federal jurisdiction. Now before the Court

is Walker’s motion for attorney’s fees and costs incurred as a result of removal. The Court will

deny Walker’s motion.

                                          DISCUSSION

       “An order remanding [a] case may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). Imposition of

such costs is at the Court’s discretion. Martin v. Franklin Capital Corp., 546 U.S. 132, 136 (2005).

“Absent unusual circumstances, courts may award attorney’s fees under § 1447(c) only where the

removing party lacked an objectively reasonable basis for seeking removal. Conversely, when an
                                                 1
objectively reasonable basis exists, fees should be denied.” Id. at 141. A basis for removal is

objectively reasonable when it “has at least some logical and precedential force.” Knop v. Mackall,

645 F.3d 381, 383 (D.C. Cir. 2011). Because the contours of Section 301 complete preemption

are not always clearly delineated, and because an argument similar to Master Security’s was

recently accepted by another court in this District, this Court concludes that Master Security did

not lack an objectively reasonable basis for removal. Thus, attorney’s fees are not warranted.

       According to Master Security, federal jurisdiction pursuant to Section 301 existed over

Walker’s claims because “‘Section 301(a) provides federal-court jurisdiction over controversies

involving CBAs.’” Def.’s Am. Notice of Removal [ECF No. 2] ¶ 8 (quoting Hawaiian Airlines,

Inc. v. Norris, 512 U.S. 246, 260 n.7 (1994)). The Supreme Court has interpreted Section 301 of

the LMRA to have a completely preemptive effect, meaning that a state law claim that is “founded

directly on rights created by collective-bargaining agreements” or “substantially dependent on

analysis of a collective-bargaining agreement” necessarily arises under federal law. Caterpillar

Inc. v. Williams, 482 U.S. 386, 394 (1987) (internal quotation marks omitted). On removal, Master

Security argued that Walker’s claims involved a CBA because she was party to a CBA that

required employees to arbitrate their grievances internally. See Def.’s Am. Notice of Removal

¶¶ 6–8. Further, Master Security pointed to Walker’s amended complaint—which responded to

Master Security’s motion to dismiss by alleging that as a temporary employee she was not bound

by the terms of the CBA, Am. Compl. [ECF No. 9] ¶¶ 47–49—as evidence that her claim “on its

face . . . relies directly on the CBA definitions,” Def.’s Opp’n to Pl.’s Mot. to Remand [ECF No.

18] at 4. Hence, Master Security argued, federal jurisdiction existed because resolving Walker’s

claims would require the Court to analyze the CBA to determine Walker’s employment status and

whether she was bound by the relevant arbitration clause. Id.



                                                2
       The Court rejected this argument, finding that it amounted to nothing more than a “CBA-

related defense” and holding instead that a defensive argument could not establish federal

jurisdiction. Walker, 2016 WL 544464, at *2–3. An argument can be made, though, that this

conclusion was not obvious because other district courts—including a sister court in this District—

have indicated otherwise. See Dist. No. 1, Pac. Coast Dist., Marine Eng’rs’ Beneficial Ass’n v.

Am. Mar. Officers, 75 F. Supp. 3d 294, 303 (D.D.C. 2014) (holding that as long as “defenses

would require interpretation” of union constitution, federal subject-matter jurisdiction would

exist); Nanstad v. N. States Power Co., No. CIV 06-3087 JNE/JJG, 2007 WL 474966, at *3 (D.

Minn. Feb. 9, 2007) (“Defenses, as well as claims, must be considered in determining whether

resolution of the state-law claim requires construing the labor contract.”). Where the asserted basis

for removal “is sufficiently persuasive that it has convinced one federal district court”—and in this

case more than one—the Court is not inclined to hold that Master Security’s argument was

unreasonable. See Knop, 645 F.3d at 383.

       It often is not immediately clear whether a claim is “substantially dependent upon” a CBA

for purposes of Section 301 removal. See Paul v. Kaiser Found. Health Plan of Ohio, 701 F.3d
514, 522 (6th Cir. 2012) (grappling with whether a plaintiff’s claim is “inextricably intertwined

with interpretation of CBA terms or whether it is only tangentially related to the CBA” (internal

quotation marks omitted)). Walker argues that it is well-settled law in this jurisdiction that

DCHRA claims may not be removed pursuant to Section 301, see Mem. Supp. Pl.’s Mot. Att’y’s

Fees and Costs [ECF 22-1] at 6–7, but the cases she cites largely do not grapple with the

applicability of an arbitration clause and its effect on the plaintiff’s claims. And while at least one

other federal court of appeals has rejected the argument that a mandatory arbitration clause creates




                                                  3
a basis for Section 301 removal, see Dall v. Albertson’s, Inc., 234 F. App’x 446, 449 (9th Cir.

2007), the D.C. Circuit has not explicitly done so.

       Master Security’s basis for removal was similar to an argument recently accepted by

another court in this District. See Dist. No. 1, 75 F. Supp. 3d 294. There, the court concluded

removal was proper, even though the plaintiff’s claims were based solely on state law, because

answering the “threshold question” of whether the plaintiff was entitled to file suit in a court or

had instead bound itself to arbitration “necessarily would require a court to consult and interpret”

the governing labor document. 75 F. Supp. 3d at 303. Similarly, Master Security asserted here

that an interpretation of the CBA was necessary to conclude whether Walker was bound by the

arbitration agreement, which, it argued, affected her underlying right to bring claims in this Court.

Def.’s Opp’n to Pl.’s Mot. Att’y’s Fees and Costs [ECF No. 23] at 4. Although the Court remains

unpersuaded that federal jurisdiction exists over Walker’s DCHRA claims, Master Security’s

position was not so unreasonable as to warrant attorney’s fees. See Paul, 701 F.3d at 523 (denying

request for award of fees where the “question of complete preemption” was “a close one”); see

also Breakman v. AOL LLC, 545 F. Supp. 2d 96, 108 (D.D.C. 2008) (declining to award attorney’s

fees where “there is no clear, controlling case law from the D.C. Circuit” regarding defendant’s

theory of removal (internal quotation marks omitted)); Int’l Union of Bricklayers & Allied

Craftworkers v. Ins. Co. of the West, 366 F. Supp. 2d 33, 43 (D.D.C. 2005) (declining to award

attorney’s fees where “the question of removability . . . was not obvious” (internal quotation marks

omitted)).

       For the foregoing reasons, plaintiff’s motion for attorney’s fees and costs will be denied.

A separate order will issue.




                                                 4
                                       /s/
                                JOHN D. BATES
                           United States District Judge
Dated: June 13, 2016




                       5